Humphreys, J. This is an appeal from the judgment of the Sevier Circuit Court, setting aside a judgment of the county court levying an assessment of benefits to pay for constructing a road in Road Improvement District No. 9 of Sevier County. Appellees, four landowners in said district, prosecuted the appeal from the judgment of the county court under section 9 of act No. 407 of the special session of 1920 of the General Assembly of-the State of Arkansas, creating the district. The issue tried and determined in the circuit court on appeal related to the assessment as a whole, and the issue as to the validity or invalidity of the individual assessments made upon the lands of appellees was not developed or determined. Section 9 of said special act, under which the appeal was taken, did not confer upon the circuit court power on appeal to set aside the whole assessment. It only provided a method for attacking, on appeal to the circuit court, assessments of benefits against particular tracts' of land for good cause shown by the property owner, or owners, of the particular tract or tracts. This construction must be given section 9 of the act' aforesaid, because section 7 of the same special act provides a method for attacking the whole assessment of benefits in the chancery court of said county. If both sections provide a method for attacking the assessment of benefits as a whole, there is wanting in the act any remedy or redress for unjust or inequitable assessments of benefits against individual tracts of land, since section 7 of said act provides in unmistakable terms for a remedy or reuress against an unjust or inequitable assessment as a whole by suit in the chancery court. The conclusion is irresistible, that the remedy, or redress provided in section 9, has relation to redress for unjust or inequitable assessments of benefits against particular tracts of land, for it is quite unlikely that the Legislature would give two remedies for correcting unjust or inequitable assessments as a whole and no remedy for correcting individual ' assessments. The circuit court was, therefore, without jurisdiction to set aside the entire assessment of benefits in the district, and should have limited the inquiry to the validity of the assessments against the particular tracts of land owned by the appellees herein. Appellees insist, however, that this cause should be dismissed, and have filed a motion for that purpose, because, during the pendency of the appeal here, the General Assembly of this State passed an act repealing the special or local act by which the district in question was created. The repealing act bears No. 291 and was approved March 21, 1921. Section 1 of the repealing act is as follows “That act No. 407 of the General Assembly, approved February 20, 1920, entitled ‘An Act to Create Road Improvement District No. 9 of Sevier County,’ be and the same is hereby repealed.” Section 2 of the repealing act provides, among other things, for a continuation of the district and the commissioners thereof for the purpose of paying the indebtedness thereof. Said section, in part, is as follows: “On the expiration of said six months, (referring to the time in which claims against the district may be presented to the commissioners] it shall be the duty of the commissioners to levy upon the real property of the district a tax sufficient to pay the indebtedness thereof. If the assessment of benefits of the district has been made and confirmed, said tax shall be based upon such assessment of benefits. If the assessment of benefits has not been made 'and confirmed, it shall be by the assessed value of the property for State and county taxation as it appears upon the county assessment.” The insistence of appellant is that the repealing statute, approved March 21, 1921, is void, because it impaired the obligation of contracts, and, in that respect, infringes upon both the Constitution of the State and of the United States. So far as the issue involved on this appeal is concerned, it is unnecessary to determine whether the repealing act is valid or void. The issue here is whether the circuit court had jurisdiction on appeal to set the judgment of the county court, levying the assessments of benefits against the property in the district, aside in whole. It follows, from our conclusion that it did not, that the levy of assessment of benefits as a whole must stand, whether the repealing act be valid or void. If the repealing act is void, the judgment, levying the assessment .of benefits, will stand as a whole under- the original act creating the district, because not attacked by suit - in the chancery court under section 7 of the original act. If the repealing act is valid, the act Itself provides for a continuation of the district for the purpose of paying the indebtedness thereof and authorizes the commissioners to base the assessment of benefits upon the confirmed assessment of benefits levied under the judgment of the county court. It not being necessary to pass upon the validity of the repealing act, we withhold any opinion as to what might be deemed valid claims against the district within the meaning .of claims, as used in section 2 of the repealing act. The motion of appellees to dismiss the appeal is therefore overruled, 'and, for the error indicated, the judgment of the circuit court is reversed and the cause remanded for further proceedings.